Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 1-4 and 6-8 are directed to allowable method (“a method of fabricating a pigment particle template”).  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12 (“a pigment particle template”), and 13-16 and 18-20 (“a method of fabricating a pigment dispersion”), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicants have amended non-elected, withdrawn claims 9-16 and 18-20 to contain the same limitations as those in allowable method claims, it is clear that applicants have fulfilled the conditions for rejoinder of claims 9-16 and 18-20 to claims 1-4 and 6-8.  Claims 9-16 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2022 is hereby withdrawn.
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application

EXAMINER’S AMENDMENT
5.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Martin Moynihan on July 1, 2022.  
The application has been amended as follows:
Claim 9 is rejoined and currently amended as follows:
9.	(Rejoined-Currently Amended) A pigment particle template fabricated [[using]] from the method of fabricating the pigment particle template according to claim 1.

Claim 13 is rejoined and currently amended as follows:
13.	(Rejoined-Currently amended) A method of fabricating a pigment dispersion liquid, comprising steps of: 
providing a pigment particle template, wherein the pigment particle template is fabricated [[using]] from the method of fabricating the pigment particle template according to claim 1; 
standing the pigment particle template in a pigment solution, wherein pigment molecules of the pigment solution crystallize are crystallized in a solution form inside the porous network structure of the pigment particle template to form pigment particles; and 
separating the pigment particles from the porous network structure by salt washing.

Claim 17 is cancelled as follows:
17.	(Cancelled).

6.	These claims are renumbered as follows:
Claims 1-4 remain as Claims 1-4.
Claim 6 becomes Claim 5, which depends on claim 1; reads as “The method of fabricating the pigment particle template according to Claim 1”. 
Claim 7 becomes Claim 6, which depends on claim 1; reads as “The method of fabricating the pigment particle template according to Claim 1”.
Claim 8 becomes Claim 7, which depends on claim 2; reads as “The method of fabricating the pigment particle template according to Claim 2”.
Claim 9 becomes Claim 8, which depends on claim 1; reads as “A pigment particle template fabricated from the method of fabricating the pigment particle template according to Claim 1”.
Claim 10 becomes Claim 9, which depends on claim 8; reads as “The pigment particle template according to Claim 8”. 
Claim 11 becomes Claim 10, which depends on claim 9; reads as “The pigment particle template according to Claim 9”.
Claim 12 becomes Claim 11, which depends on claim 9; reads as “The pigment particle template according to Claim 9”.
Claim 13 becomes Claim 12, which depends on claim 1; reads as “A method of fabricating a pigment dispersion liquid…wherein the pigment particle template is fabricated from the method of fabricating the pigment particle template according to claim 1”. 
Claim 14 becomes Claim 13, which depends on claim 12; reads as “The method of fabricating the pigment dispersion liquid according to Claim 12”. 
Claim 15 becomes Claim 14, which depends on claim 13; reads as “The method of fabricating the pigment dispersion liquid according to Claim 13”.
Claim 16 becomes Claim 15, which depends on claim 13; reads as “The method of fabricating the pigment dispersion liquid according to Claim 13”.
Claim 18 becomes Claim 16, which depends on claim 12; reads as “The method of fabricating the pigment dispersion liquid according to Claim 12”.
Claim 19 becomes Claim 17, which depends on claim 12; reads as “The method of fabricating the pigment dispersion liquid according to Claim 12”.
Claim 20 becomes Claim 18, which depends on claim 13; reads as “The method of fabricating the pigment dispersion liquid according to Claim 13”.

Reasons for Allowance
7.	Claim 1 was amended to include a limitation “wherein the first porous organic layer consists of a plurality of nano-microspheres, wherein material of the plurality of nano-microspheres comprises at least one of polystyrene (PS), polylactic acid-glycolic acid copolymer (PLGA), polymethacrylate ester (PMMA), and polyethersulfone resin (PES)” which is supported at page 9, paragraph [0026], of the specification as originally filed (see also cancelled original claim 5 language).
	Thus, no new matter is present.
	See Claim Amendment filed 06/15/2022.
8.	The 112(b) rejection set forth in paragraph 5 of the previous Office action mailed 05/10/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 8 to provide the same with clarity.
	See Claim Amendment filed 06/15/2022. 
	See also Page 11 of Applicants’ Remarks filed 06/15/2022.
9.	The present claims are allowable over the prior art references of record, namely, English Machine Translation of CN 110547511 (hereinafter referred to as “CN ‘751”) and Xiao et al. (“Enabling Covalent Organic Framework Nanofilms for Molecular Separation: Perforated Polymer-Assisted Transfer”, Applied Materials & Interfaces, Published online 5 November 2019)2.
10.	As indicated in paragraph 7 of the earlier Office action mailed 05/10/2022, the present application would be allowable if the limitation recited in claim 5 would be incorporated into claim 1 as an independent claim.  Since the applicants amended the independent claim to include the allowable subject matter of claim 5 (see claim amendment dated 06/15/2022), the 103 rejection based on CN ‘751 and Xiao et al. set forth in paragraph 6 of the previous Office action mailed 05/10/2022 is no longer applicable and thus, withdrawn. 
Accordingly, claims 1-4, 6-16 and 18-20 are deemed allowable over the prior art references of record.

Correspondence
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/24/2021.
        2 Cited in the IDS submitted by applicants on 03/24/2021.